DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 04/07/2021.
Claims 33 and 43-61 are pending while claims 1-32 and 34-42 have been canceled.
Claims 33 and 43-61 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that the Examiner agreed in the Interview, the individual and combined teachings of Mazarim, Kargman, and Csoka fails to disclose or suggest these claimed features, which are recited or incorporated by reference into all present claims and that the present independent claims recite “receiving 'at an intermediary system, a token and a first encrypted part sent from a merchant system, wherein the first encrypted part is provided by a client device to the merchant system, and wherein the merchant system identifies that the client device is associated with the token and retrieves the token from a merchant system database to send with the first encrypted part to the intermediary system.”
Examiner fully considers Applicant’s position, but respectfully disagree with the Applicant’s statement that the “Examiner agreed in the Interview, the individual and combined teachings of Mazarim, Kargman, and Csoka fails to disclose or suggest these claimed features,” ).
However, Kargman disclose,
“The split, however, can involve more sophisticated techniques including encryption and utilized various keys, such as with the well-known public and private key algorithms. Given this split, the customer credit card information can be stored permanently or semi-permanently while at the same time reducing risk, as well as the cost and complexity of complying with the PCI Standard.
If, however, this is a repeat customer, then the flow proceeds somewhat differently. The merchant submits an authorization request 540′ using the first part of the credit card information CIA that the was either stored 32 by the merchant 30 (in this scenario, the customer need only provide some form of a code, such as a customer ID, that would permit the merchant 30 to retrieve the first part of the credit card information CIA) from storage 32. In an alternate embodiment, the first part of the credit card information CIA could originate from the customers 20 themselves.
FIG. 6A illustrates an exemplary splitting apart of the customer's 20 credit card information using a voice response unit (VRU) in a telephone-based (wired or wireless) implementation. In this process 120, the customer 20 calls 122 a merchant 30 and places an order 124, indicating that this is to be a secure store purchase. The merchant 30 then asks for partial credit card information CIA for payment 126. The merchant 30 signals 128 that a VRU is to start the transaction. A token is transferred 130 to the VRU referencing a unique telephone transaction number and uniquely identifying this specific call by date, time, merchant number, and customer number.” (In at least Pars. 44, 68, 90)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Application Kargman discloses, “receiving a first encrypted part sent from a merchant system to an intermediary system, the first encrypted part having been provided by a client device to the merchant system, and to send to the intermediary system with the first encrypted part based on an identification that the client device is associated with the token; retrieving a second encrypted part from an intermediary system database using the token; and combining the first encrypted part and the second encrypted part to produce an encrypted whole.”
Kargman does not specifically disclose receiving a token, the token having been retrieved from a merchant system database to send to the intermediary system, decrypting the encrypted whole, wherein the decryption restores decrypted information; and sending the decrypted information from the intermediary system to a charging system, wherein the charging system is provided authorization based on the decrypted information.  However, admitted prior art in the background of the specification (citations to PGPub of Specification, Mazarim Fernandes discloses,
“When the merchant 20 ships the purchased product to the customer 10, The merchant 20 retrieves the token 140 associated with this transactionID 110 from the database 190, and submits the token 140 to the payment company 30 with a notification that the transaction has been finalized.
Upon receipt of the token 140, the payment company 30 retrieves the encrypted credit card information 130 from the database 180 and decrypts it via a decrypter 170, thereby re-creating the customer's credit card information 120, which is then sent to the credit card operator 40 with instructions that the transaction has been finalized, and payment should be issued.” (Pars. 19-20)
Therefore, Mazarim discloses, “receiving a token, the token having been retrieved from a merchant system database to send to the intermediary system, decrypting the encrypted whole, wherein the decryption restores decrypted information; and sending the decrypted information from the intermediary system to a charging system, wherein the charging system is provided authorization based on the decrypted information.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the creating of a unique customer number (UCID) with merchant number and customer number during customers access of a merchant website to make a purchase which is used to retrieving a second encrypted part from an intermediary system database (Fig. 8; Pars. 79-81, 95, 97-101) of Kargman in view of receiving a token (Fig. 1; Pars. 14, 19-20), the token having been retrieved from a merchant system database to send to the intermediary system (Fig. 1; Pars. 17, 19-20, 22), decrypting the encrypted whole, wherein the decryption restores decrypted information (Fig. 1; Pars. 20-21); and sending the decrypted information from the intermediary system to a charging system, wherein the charging system is provided authorization based on the decrypted information (Fig. 1; Par. 20) of Mazarim in order to ensures that the only entity that can put multiple pieces of payment information together and thereby have all necessary information is the credit card company so no single entity has access to all of the customer's payment information (credit card) except the customer and the credit card company (Kargman, Par. 38) and to communicate sensitive payment information such as credit card in a secure manner during transaction without storing the sensitive payment information at a Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 and 43-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 recites “the first encrypted part having been provided by a client device to the merchant system, and the token having been retrieved from a merchant system database and received with the first encrypted part based on an identification that the client device is associated with the token.”  Although the Applicant’s Specification discloses,
When the customer 10 subsequently initiates a transaction with the merchant 20, the customer provides its customer ID 310 and the piece 233 that it had received from the merchant 20. As noted above, an app on the customer's device may automatically send the piece 233 when contact is re-initiated with the merchant 20. The merchant 20 uses the customer ID 310 to access the token 140 and the piece 232 that it had retained when it sent the piece 233 to the customer 10. The merchant combines this piece 232 with the received piece 233 and sends the combination to the payment company 30.” (PGPub, Par. 51)
The Applicant’s Specification is silent of the claim language and dose not describe the first encrypted part having been provided by a client device to the merchant system, and the token having been retrieved from a merchant system database and received with the first encrypted part based on an identification that the client device is associated with the token.  That is, the Specification does not disclose the recited function being performed based on an identification that the client device is associated with the token.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claims 43 and 51 are also rejected based on the same rational as each recites similar language.  Claims 50 and 58, are also rejected based on the same rational as the Specification does not disclose wherein the merchant system retrieves the token based on a customer identifier (ID) associated with the client device.
Claims 44-61 are all rejected as each depend on claims 43 and 51 respectively.
Claims 47 and 55 recite “wherein the installed application is associated with the merchant system.”  Although the Applicant’s Specification discloses,
In an example embodiment, the payment company 30 may partition the encryption into two pieces and send one of the pieces to the merchant 20, as in FIGS. 2 and 3A. In this manner, the payment company 30 provides a consistent response, independent of the number of pieces that will be stored at different databases. The merchant 20 may partition the received piece into two pieces 232, 233, and send one of the pieces 233 to the customer 10. The customer 10 may, for example, have an “app” on a smart phone that is associated with this merchant, which stores the piece 233, or the customer 10 may have an “add-on” to a browser that is able to store the piece 233 in a database 380, indexed by an identifier 310 of the merchant 20. Other techniques for storing the piece 233 may be used, preferably in a manner that does not require the customer's interaction for storing and retrieving the piece 233. 
When the customer 10 subsequently initiates a transaction with the merchant 20, the customer provides its customer ID 310 and the piece 233 that it had received from the merchant 20. As noted above, an app on the customer's device may automatically send the piece 233 when contact is re-initiated with the merchant 20. The merchant 20 uses the customer ID 310 to access the token 140 and the piece 232 that it had retained when it sent the piece 233 to the customer 10. The merchant combines this piece 232 with the received piece 233 and sends the combination to the payment company 30.” (PGPub, Par. 51)
The Applicant’s Specification does not describe how the installed application is associated with the merchant system.  That is the Specification does not provide a proper description how the application on the client device have any association or how the application is associated with the merchant system.  Therefore, the Specification does not explain what 
Claims 49 and 57, are also rejected based on the same rational as the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function of wherein the installed application automatically sends the first encrypted part when contact is re-initiated (between the client device and) (with) the merchant system.  That is, the Specification does not describe what is involved with the re-initiation of contact between the client device and the merchant system as it does not describe or define what re-initiated contact requires/is for the application to automatically send the first encrypted part. (See MPEP 2161.01 (I)).
Claim 61, is also rejected based on the same rational as it recites similar language.
Claims 50 and 58 are all rejected as each depend on claims 49 and 57 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 and 43-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 recites “wherein the charging system is provided authorization based on the set of decrypted information to transfer a transaction amount from an account associated with a purchaser to the account associated with the merchant system.”  The claim is unclear to one or ordinary skilled because none of the preceding limitation provide providing authorization to transfer a transaction amount from an account associated with a purchaser to the account associated with the merchant system based on the set of decrypted information to the charging system.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 43 and 51 are also rejected based on the same rational as each recites similar language.
Claims 44-61 are all rejected as each depend on claims 43 and 51 respectively.
Claim limitation “a communication interface that receives” in Claim 51 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification does not describe the algorithm for performing the recited function.  Because these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure.  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Specifically, the notice states: 
3. Computer-Implemented Means-Plus-Function Limitations: For a computer-implemented means-plus-function claim limitation invoking §112, ¶6, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.96 To claim a means for performing a particular computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.97
The structure corresponding to a §112, ¶6 claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.98 The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm.99
The notice further states:
A rejection under §112, ¶2 is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor.103 For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming,104 or simply reciting "software" without providing detail about the means to accomplish the software function,105 would not be an adequate disclosure of the corresponding structure to satisfy the requirements of §112, ¶2. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.106
Here, the specification does not recite that the “communication interface” are associated with any computer, microprocessor, or other structure, where the computer performs the algorithms necessary to carry out the functions of receive input nor receiving authenticated digital confirmation.  The terms “communication interface” are non-structural terms (See 35 USC §112 Supplementary Examination Guidelines, slide 40, 4/8/2011, available at: http://www.uspto.gov/patents/law/exam/112_suppl_exam_2011.ppt).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 52-61 are all rejected as each depend on claim 51.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 43-44, 46-52 and 54-61 are rejected under 35 U.S.C. 103 as being unpatentable over Kargman et al. (US 2008/0208697), Applicant’s admitted prior art in the background of the specification (citations to PGPub of Specification, Mazarim Fernandes (US 2015/0206137) in view of Csoka (US 2008/0109279).
With respect to claims 33, 43 and 51, Kargman discloses a method for securing data, a system comprising:
memory that stores an intermediary system database; and a processor that executes instructions stored in memory, wherein the processor executes the instructions to (Par. 121):
a non-transitory computer-readable storage medium that includes a program executable by a processor of an intermediary system, causes the processor to perform a method for securing data, the method comprising (Par. 121):
a communication interface (Pars. 114-118),
receiving a first encrypted part sent from a merchant system to an intermediary system (Figs. 1, 3A-3B, 6, 8; Pars. 19-21, 44, 81-83, 86-87, 101), 
the first encrypted part having been provided by a client device to the merchant system (Figs. 1B, 5: Pars. 19-20, 42, 44, 64, 68, 73), and to send to the intermediary system with the first encrypted part based on an identification that the client device is associated with the token (Pars. 90-91); 
retrieving a second encrypted part from an intermediary system database using the token (UCID) (Fig. 8; Pars. 79-81, 97-101); and 
combining the first encrypted part and the second encrypted part to produce an encrypted whole (Figs. 1B, 8; Pars. 19, 46, 66, 72, 81).
Kargman does not specifically disclose receiving a token, the token having been retrieved from a merchant system database to send to the intermediary system, decrypting the encrypted whole, wherein the decryption restores decrypted information; and sending the decrypted information from the intermediary system to a charging system, wherein the charging system is provided authorization based on the decrypted information.  However, Mazarim, Applicant’s admitted prior art in the background of the specification, disclose receiving a token (Fig. 1; Pars. Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Kargman nor Mazarm specifically disclose to transfer a transaction amount from an account associated with a purchaser to the account associated with the merchant system.  Csoka disclose to transfer a transaction amount from an account associated with a purchaser to the account associated with the merchant system (Fig. 2, 6, 11; Pars. 29-30, 42-44, 51-52, 59-62, 73, 74-75).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the submitting of a payment to the processor for the customer's account at the merchant (Par. 104) of Kargman, Mazarm in view of to transfer a transaction amount from an account associated with a purchaser to the account associated with the merchant system (Fig. 2, 6, 11; Pars. 29-30, 42-44, 51-52, 59-62, 73, 74-75) of Csoka in order to issue payments between transacting parties (Kargman, Par. 104) and to transfer funds from a customer to a merchant (Csoka, Par. 32).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 44 and 52, the medium of claim 33, Kargman, Mazarm in view of Csoka discloses all the limitation as described above.  Additionally, Mazarm discloses wherein the decrypted information includes at least one of a credit card number, a bank account number associated with the purchaser, and purchaser credentials to access a further payment system associated with the purchaser (Par. 20).
With respect to claims 46 and 54, the medium of claim 33, Kargman, Mazarm in view of Csoka discloses all the limitation as described above.  Additionally, Kargman discloses wherein the first encrypted part is provided by an application installed on the client device (Fig. 5; Pars. 20, 42, 55, 63, 73, 95-97).
With respect to claims 47 and 55, the medium of claim 33, Kargman, Mazarm in view of Csoka discloses all the limitation as described above.  Additionally, Kargman discloses wherein the installed application is associated with the merchant system (Fig. 5; Pars. 20, 42, 55, 63, 95-97).
With respect to claims 48 and 56, the medium of claim 33, Kargman, Mazarm in view of Csoka discloses all the limitation as described above.  Additionally, Kargman discloses wherein the installed application is an extension on a browser on the client device (Par. 98).
With respect to claims 49 and 57, the medium of claim 33, Kargman, Mazarm in view of Csoka discloses all the limitation as described above.  Additionally, Kargman discloses wherein the installed application automatically sends the first encrypted part when contact is re-initiated (between the client device and) (with) the merchant system (Figs. 1B, 5: Pars. 19-20, 42, 44, 55, 64, 68, 73, 98, 121).
With respect to claims 50 and 58, the medium of claim 33, Kargman, Mazarm in view of Csoka discloses all the limitation as described above.  Additionally, Kargman discloses wherein the merchant system retrieves the token based on a customer identifier (ID) associated with the client device (Pars. 90-91).
With respect to claim 59, the medium of claim 33, Kargman, Mazarm in view of Csoka discloses all the limitation as described above.  Additionally, Kargman discloses the system of claim 51, further comprising: the client device associated with the token (Pars. 90-91).
With respect to claim 60, the medium of claim 33, Kargman, Mazarm in view of Csoka discloses all the limitation as described above.  Additionally, Kargman discloses wherein the client device includes a non-transitory computer-readable medium that includes instructions executable by a processor of the client device to send the first encrypted part to the merchant system prior to the merchant system sending the token and the first encrypted part to the intermediary system (Figs. 1B, 5: Pars. 19-20, 42, 44, 55, 64, 68, 73).
With respect to claim 61, the medium of claim 33, Kargman, Mazarm in view of Csoka discloses all the limitation as described above.  Additionally, Kargman discloses wherein the instructions are further executable to automatically send the first encrypted part when contact is re-initiated with the merchant system (Figs. 1B, 5: Pars. 19-20, 42, 44, 55, 64, 68, 73, 96-98).

Claims 45 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kargman et al. (US 2008/0208697), Applicant’s admitted prior art in the background of the specification (citations to PGPub of Specification, Mazarim Fernandes (US 2015/0206137), Csoka (US 2008/0109279), in view of Sproles et al. (US 2013/0054462).
With respect to claims 45 and 53, the medium of claim 33, Kargman, Mazarm in view of Csoka discloses all the limitation as described above.  
Neither Kargman nor Mazarm specifically disclose wherein the merchant system further provides a third encrypted part to the intermediary system, wherein the encrypted whole produced by the intermediary system further includes the third encrypted part.  Sproles disclose wherein the merchant system further provides a third encrypted part to the intermediary system, wherein the encrypted whole produced by the intermediary system further includes the third encrypted part (Figs. 2-8; Pars. 27-31).  Therefore, it would have been obvious to one of ordinary Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Ifrah (US 2010/0274634); Splitting credit card information that are in different encrypted parts stored in different databases and decrypted and combined to form the credit card information of a user for transaction. (Pars. 53-57, 141, 165, 202).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685